Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.
Detailed Action
3.	Claims 1-8, 12, 13 and 25-31 are presented for examination.  Claims 1-6, 13, and 25-30 are amended.  Claims 9-11, 14-24, and 32-46 are canceled.
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1, 13, and 25 have been considered but are moot based upon the new grounds of rejection necessitated by applicant’s amendments.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 1-7, 9-13, and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0087774 A1 by Guo et al. (hereafter referred to as Guo), in view of US 2015/0049622 A1 by Kim et al. (hereafter referred to as Kim), further in view of US 2013/0128860 A1 by Zhang.
Regarding claim 1, Guo teaches a method for transmission of a Channel State Information Reference Signal (CSI-RS), comprising:
receiving, by a first device, a Downlink Control Information (DCI) signaling sent by a second device; wherein the DCI signaling indicates the first device to receive the CSI-RS (see at least ¶ [0052]-[0062], where Guo discloses “the terminal obtains one or more CSI-RS through the high layer signalling, and obtains a piece of DMRS format information which is configured for each CSI-; the terminal decides the , comprises resource configuration information of the CSI-RS (see at least ¶ [0052]-[0062], where Guo discloses “the terminal obtains one or more CSI-RS through the high layer signalling, and obtains a piece of DMRS format information which is configured for each CSI-; the terminal decides the related information for receiving the DMRS according to the CSI-RS configured corresponding to the sub-frame”); and
receiving, by the first device, the CSI-RS sent by the second device according to the resource configuration information comprised in the DCI signaling (see at least ¶ [0052]- [0062]; “the terminal obtains one or more CSI-RS through the high layer signalling, and obtains a piece of DMRS format information which is configured for each CSI-; the terminal decides the related information for receiving the DMRS according to the CSI-RS configured corresponding to the sub-frames; and/or, the terminal obtains one or more CSI processes through the high layer signalling, and decides the related information for receiving the DMRS according to the CSI process configured corresponding to the sub-frames”); and
transmitting, by the first device, CSI triggered by the CSI-RS (see at least ¶ [0057] - [0062]).
Guo does not specifically teach configured to schedule data transmitted from the first device to the second device.
In the same field of endeavor, Kim discloses configured to schedule data transmitted from the first device to the second device (see at least ¶ [0100], [0103], [0108] and [0109]; “the received downlink scheduling information or uplink scheduling 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the DCI of Guo with the DCI as taught by Kim in order to reduce the signaling overhead, and preventing the terminal from unnecessarily consuming power (Kim abstract).
The combination of Guo in view of Kim does not appear to specifically teach the resource configuration information comprises time-domain resource configuration information of the CSI-RS, the time-domain resource configuration information indicates time-domain physical resource information adopted for transmission of the CSI-RS, and the time-domain physical resource information indicates a total number of time-domain resource units adopted for transmission of the CSI-RS in a predetermined time. 
In the same field of endeavor, Zhang teaches the resource configuration information comprises time-domain resource configuration information of the CSI-RS, the time-domain resource configuration information indicates time-domain physical resource information adopted for transmission of the CSI-RS, and the time-domain physical resource information indicates a total number of time-domain resource units adopted for transmission of the CSI-RS in a predetermined time (see at least abstract).


Regarding claim 2, Guo in view of Kim and Zhang teaches the method of claim 1.  In addition, Guo teaches wherein receiving, by the first device, the CSI-RS sent by the second device (see at least Fig. 1) comprises: receiving the CSI-RS sent by the second device in a time-domain resource unit transmitting the DCI signaling (see at least ¶ [0006]-[0009]; “The disclosure provides a method for selecting DMRS pattern information, which includes that: a base station selects DMRS pattern information on the basis of a preset first rule, and informs a terminal of the selected DMRS pattern information; and the base station sends a DMRS to the terminal according to the selected DMRS pattern information; wherein, the first rule at least includes one of the followings: high layer signalling, a newly-added information bit in Downlink Control Information (DCI), an existing bit in DCI, a Modulation and Coding Scheme (MCS), a size of continuous Physical Resource Block (PRB) pairs allocated for the terminal, a size of Physical Resource Group (PRG), a mode of continuously scheduling sub-frames in time domain or a number of the continuously scheduled sub-frames, a system bandwidth, a carrier index, a carrier type, a carrier frequency, a start position of an OFDM symbol of a Physical Downlink Shared Channel (PDSCH), a start position of an OFDM symbol of an Enhanced Physical Downlink Control Channel (EPDCCH), a PDSCH RE Mapping and Quasi-Co-

Regarding claim 3, Guo in view of Kim and Zhang teaches the method of claim 1.  In addition, Guo teaches wherein the resource configuration information further comprises at least one of frequency-domain resource configuration information or sequence configuration information of the CSI-RS (see at least ¶ [0009]).

Regarding claim 4, Guo in view of Kim and Zhang teaches the method of claim 1.  In addition, Guo teaches wherein the time-domain resource configuration information further indicates timing information of the CSI-RS (see at least ¶ [0009]).

Regarding claim 5, Guo in view of Kim and Zhang teaches the method of claim 4.  In addition, Guo teaches wherein the timing information indicates a time-domain location of the CSI-RS relative to the DCI signaling or a time-domain location of the CSI-RS relative to data transmission scheduled by the DCI signaling (see at least ¶ [0009]; a mode of continuously scheduling sub-frames in time domain or a number of the continuously scheduled sub-frames).

Regarding claim 6, Guo in view of Kim and Zhang teaches the method of claim 1.  In addition, Guo teaches wherein the time-domain physical resource information further indicates an index of each of time-domain resource units adopted for transmission of the pilot signal in a predetermined time (see at least ¶ [0009]).

Regarding claim 7,    Guo in view of Kim and Zhang teaches the method of claim 3.  In addition, Guo teaches wherein the frequency-domain resource configuration information indicates at least one of a transmission bandwidth of the CSI-RS, a transmission density of the CSI-RS, a frequency-domain starting location for transmission of the CSI-RS or a subcarrier spacing adopted for transmission of the CSI-RS (see at least ¶ [0009]).

Regarding claim 12, Guo in view of Kim and Zhang teaches the method of claim 1.  In addition, Guo teaches wherein the first device is a terminal device and the second device is a network device (see at least Figs. 1 and 3).

Regarding claim 13, Guo teaches a method for transmission of a Channel State Information Reference Signal (CSI-RS), comprising: 
sending, by a second device, a Downlink Control Information (DCI) signaling to a first device (see at least ¶ [0052], where Guo discloses “the terminal obtains one or more CSI-RS through the high layer signalling, and obtains a piece of DMRS format information which is configured for each CSI-; the terminal decides the related information for receiving the DMRS according to the CSI-RS configured corresponding to the sub-frame”), wherein the DCI signaling indicates the first device to receive the CSI-RS and comprises resource configuration information of the CSI-RS (see at least ¶ [0052], where Guo discloses “the terminal obtains one or more CSI-RS through the high layer signalling, and obtains a piece of DMRS format information which is configured for ; and
sending, by the second device (see at least Fig. 1), the CSI-RS to the first device according to the resource configuration information comprised in the DCI signaling (see at least ¶ [0052], [0053]; “the terminal obtains one or more CSI-RS through the high layer signalling, and obtains a piece of DMRS format information which is configured for each CSI-; the terminal decides the related information for receiving the DMRS according to the CSI-RS configured corresponding to the sub-frames; and/or, the terminal obtains one or more CSI processes through the high layer signalling, and decides the related information for receiving the DMRS according to the CSI process configured corresponding to the sub-frames”); and
receiving, by the second device, CSI triggered by the CSI-RS (see at least ¶ [0057] - [0062]).
Guo does not specifically teach configured to schedule data transmitted from the first device to the second device.
In the same field of endeavor, Kim discloses configured to schedule data transmitted from the first device to the second device (see at least ¶ [0100], [0103], [0108] and [0109]; “the received downlink scheduling information or uplink scheduling information is the new DCI format including a target RP indicator or a CSI-RS indicator, the terminal obtains CSI-RS information associated with a target RP from downlink scheduling information or uplink scheduling information of the new DCI format in operation 1130. The CSI-RS information associated with the target RP may be obtained 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the DCI of Guo with the DCI as taught by Kim in order to reduce the signaling overhead, and preventing the terminal from unnecessarily consuming power (Kim abstract).
The combination of Guo in view of Kim does not appear to specifically teach the resource configuration information comprises time-domain resource configuration information of the CSI-RS, the time-domain resource configuration information indicates time-domain physical resource information adopted for transmission of the CSI-RS, and the time-domain physical resource information indicates a total number of time-domain resource units adopted for transmission of the CSI-RS in a predetermined time. 
In the same field of endeavor, Zhang teaches the resource configuration information comprises time-domain resource configuration information of the CSI-RS, the time-domain resource configuration information indicates time-domain physical resource information adopted for transmission of the CSI-RS, and the time-domain physical resource information indicates a total number of time-domain resource units adopted for transmission of the CSI-RS in a predetermined time (see at least abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the resource configuration taught by the combination of Guo in view of Kim with the resource configuration as taught by Zhang in order to allocating 

Regarding claim 25, Guo teaches a communication device (see at least Fig. 3), comprising:
a first receiver (see at least Figs. 1 and 3), configured to receive a Downlink Control Information (DCI) signaling sent by a second device (see at least Figs. 1 and 3), wherein the DCI signaling indicates the communication device to receive a Channel State Information Reference Signal (CSI-RS), comprises resource configuration information of the CSI-RS (see at least ¶ [0052], where Guo discloses “the terminal obtains one or more CSI-RS through the high layer signalling, and obtains a piece of DMRS format information which is configured for each CSI-; the terminal decides the related information for receiving the DMRS according to the CSI-RS configured corresponding to the sub-frame”); and
a second receiver (see at least Figs. 1 and 3), configured to receive the CSI-RS sent by the second device according to the resource configuration information comprised in the DCI signaling (see at least ¶ [0052], [0053]; “the terminal obtains one or more CSI-RS through the high layer signalling, and obtains a piece of DMRS format information which is configured for each CSI-; the terminal decides the related information for receiving the DMRS according to the CSI-RS configured corresponding to the sub-frames; and/or, the terminal obtains one or more CSI processes through the high layer signalling, and decides the related information for receiving the DMRS according to the transmit CSI triggered by the CSI-RS (see at least ¶ [0057]- [0062]).
Guo does not specifically teach configured to schedule data transmitted from the first device to the second device.
In the same field of endeavor, Kim discloses configured to schedule data transmitted from the first device to the second device (see at least ¶ [0100], [0103], [0108] and [0109]; “the received downlink scheduling information or uplink scheduling information is the new DCI format including a target RP indicator or a CSI-RS indicator, the terminal obtains CSI-RS information associated with a target RP from downlink scheduling information or uplink scheduling information of the new DCI format in operation 1130. The CSI-RS information associated with the target RP may be obtained from the target RP indicator included in the new DCI format or from the CSI-RS indicator included in the new DCI format.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the DCI of Guo with the DCI as taught by Kim in order to reduce the signaling overhead, and preventing the terminal from unnecessarily consuming power (Kim abstract).
The combination of Guo in view of Kim does not appear to specifically teach the resource configuration information comprises time-domain resource configuration information of the CSI-RS, the time-domain resource configuration information indicates time-domain physical resource information adopted for transmission of the CSI-RS, and the time-domain physical resource information indicates a total number of time-domain resource units adopted for transmission of the CSI-RS in a predetermined time. 
 the resource configuration information comprises time-domain resource configuration information of the CSI-RS, the time-domain resource configuration information indicates time-domain physical resource information adopted for transmission of the CSI-RS, and the time-domain physical resource information indicates a total number of time-domain resource units adopted for transmission of the CSI-RS in a predetermined time (see at least abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the resource configuration taught by the combination of Guo in view of Kim with the resource configuration as taught by Zhang in order to allocating channel state information reference signals (CSI-RS) resources and transmitting CSI-RS(s) in a wireless communication system (Zhang [0003]).

Regarding claim 26, Guo in view of Kim and Zhang teaches the communication device of claim 25.  In addition, Guo teaches wherein the second transceiver is specifically configured to: receive the CSI-RS sent by the second device in a time-domain resource unit transmitting the DCI signaling (see at least ¶ [0006]-[0009]; “The disclosure provides a method for selecting DMRS pattern information, which includes that: a base station selects DMRS pattern information on the basis of a preset first rule, and informs a terminal of the selected DMRS pattern information; and the base station sends a DMRS to the terminal according to the selected DMRS pattern information; wherein, the first rule at least includes one of the followings: high layer signalling, a newly-added information bit in Downlink Control Information (DCI), an .

Regarding claim 27, Guo in view of Kim and Zhang teaches the communication device of claim 25.  In addition, Guo teaches wherein the resource configuration information further comprises at least one of, frequency-domain resource configuration information or sequence configuration-information of the CSI-RS (see at least ¶ [0009]).

Regarding claim 28, Guo in view of Kim and Zhang teaches the communication device of claim 25.  In addition, Guo teaches wherein the time-domain resource configuration information further indicates timing information of the CSI-RS (see at least ¶ [0009]).

Regarding claim 29, Guo in view of Kim and Zhang teaches the communication device of claim 28.  In addition, Guo teaches wherein the timing information indicates a time-domain location of the CSI-RS relative to the DCI signaling or a time-domain location of the CSI-RS relative to data transmission scheduled by the DCI signaling (see at least ¶ [0009]).

Regarding claim 30, Guo in view of Kim and Zhang teaches the communication device of claim 25.  In addition, Guo teaches wherein the time-domain physical resource information further indicates an index of each of time-domain resource units adopted for transmission of the CSI-RS in a predetermined time (see at least ¶ [0009]).

Regarding claim 31, Guo in view of Kim and Zhang teaches the communication device of claim 27.  In addition, Guo teaches wherein the frequency-domain resource configuration information indicates at least one of a transmission bandwidth of the CSI-RS, a transmission density of the pilot signal, a frequency-domain starting location for transmission of the CSI-RS or a subcarrier spacing adopted for transmission of the CSI-RS (see at least ¶ [0009]).

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Kim and Zhang as applied to claim 3 above, further in view of US 2006/0293056 A1 by Kim et al. (hereafter referred to as ‘056 Kim).
Regarding claim 8, Guo in view of Kim and Zhang teaches the method of claim 3.  
Guo in view of Kim and Zhang does not specifically disclose wherein the sequence configuration information indicates at least one of information about a 
In the same field of endeavor, ‘056 Kim teaches wherein the sequence configuration information indicates at least one of information about a scrambling sequence used in generating the CSI-RS or information about a root sequence used in generating the CSI-RS (see at least Fig. 5 and ¶ [0064]-[0068]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to provide sequencing as taught ‘056 Kim in order to increase the reception performance of the UE (‘056 Kim ¶ [0015]).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATASHA W COSME/Primary Examiner, Art Unit 2465